DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this case.  Claims 8-20 are withdrawn, pursuant to a Requirement for Restriction issued April 21, 2022.  
Election/Restrictions
Applicant’s election without traverse of claims 1-7, in the reply filed on May 3, 2022, is acknowledged.
Priority
This application claims the benefit of U.S. Provisional Patent Applications No. 62/755,676 entitled “SYSTEM AND METHOD FOR FACILITATING WASTE RECYCLING TRANSACTIONS UTILIZING A DISTRIBUTED LEDGER” filed on November 5, 2018.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to a system.  Therefore, these claims fall within the four statutory categories of invention. 
The claims recite matching a buyer to a seller and recording the contract for sale, which is an abstract idea. Specifically, the claims recite matching a seller of an item, in this case a waste lot, to a buyer, transmitting an offer to sell from the seller to the buyer, generating a contract for the sale, and storing the contract, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). In other words, the claims are directed to commercial or legal interactions because they describe a process for two parties to a transaction to contract for the transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a server and distributed ledger merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the server and distributed ledger perform the steps or functions of matching a seller of an item, in this case a waste lot, to a buyer, transmitting an offer to sell from the seller to the buyer, generating a contract for the sale, and storing the contract.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a server and distributed ledger to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of authenticating a transaction.
As discussed above, taking the claim elements separately, the server and distributed ledger perform the steps or functions of matching a seller of an item, in this case a waste lot, to a buyer, transmitting an offer to sell from the seller to the buyer, generating a contract for the sale, and storing the contract.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 2-7 further describe the abstract idea of matching a seller to a buyer.
The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al (US 2001/0032165) in view of Ishida et al (US 2005/0166380), Krasadakis (US 2017/0287038), and further in view of Nagla et al (US 2018/0018723).
Regarding claim 1 -
Friend discloses a system for an economy platform, (abs, par 32-33) comprising: 
a server comprising a central processing unit (CPU); (par 37)
at least one seller communicatively coupled to the server; (par 11)
a plurality of buyers communicatively coupled to the server; (par 11)
a plurality of transport providers communicatively coupled to the server; (par 33, cl20) and 
wherein the server is configured to transmit an offer to sell from the seller to the at least one buyer that is matched by the server, (par 78, 100-105) 
wherein the server is further configured to generate a contract for a sale between the seller and the at least one buyer. (par 12, 98, 105)
Friend, however, does not disclose circular waste recycling.
Ishida discloses circular waste recycling. (abs)
Friend does not specifically disclose wherein the seller owns a waste lot.
Ishida discloses waste lots. (abs)
It would be obvious to one of ordinary skill in the art to utilize the method of Friend in order to facilitate the sales, the purchase and the transportation of recyclables as in Ishida and thus contribute to the bettering of the environment.
Friend does not specifically disclose wherein the server is further configured to match the seller to at least one buyer using an artificial intelligence technique.
Krasadakis, however, does disclose  wherein the server is further configured to match the seller to at least one buyer using an artificial intelligence technique (par 84-94).
It would be obvious to one of ordinary skill in the art to utilize the method of Friend in order to facilitate the sales, the purchase and the transportation of recyclables as in Ishida and thus contribute to the bettering of the environment and combined with the Artificial Intelligence agent of Krasadakis in order to optimize sales strategy.  (Krasadakis, abs)
Friend does not specifically disclose a distributed ledger communicatively coupled to the server, wherein the contract is a smart contract, wherein the server is further configured to generate the smart contract for a sale between the seller and the at least one buyer, and to store the smartcontract. 
Nagla, in analogous art, discloses a distributed ledger communicatively coupled to the server (par 20,126), wherein the contract is a smart contract; (par 5, 6, 20, 125-126, 133, 151)
wherein the server is further configured to generate a smart contract for a sale between the seller and the at least one buyer, (par 5, 6, 20, 125-126, 133, 151) and 
to store the smart contract. (par 5, 6, 20, 125-126, 133, 151)
Note that that the smart contract of Nagla is generated for a sale between a seller and a buyer, and the contract in Friend is also generated for a sale between a seller and a buyer.  It would therefore be obvious to one of ordinary skill in the art to combine Friend and Ishida with Krasadakis and Nagle as clients may be more likely to trust that the entities will maintain the integrity and security of all data through the use of a distributed ledger. (Nagla, par 127)
Regarding claim 2 -
Nagla discloses wherein the distributed ledger is configured to validate the smart contract prior to storing the smart contract. (par 88, 139).
Regarding claim 3 –
Friend discloses that the buyer is configured to transmit an image of the item to the server. (par 43-45, 86) 
Ishida teaches wherein the items are waste lots. (abs)
It would be obvious to one of ordinary skill in the art to utilize the method of Friend in order to facilitate the sales, the purchase and the transportation of recyclables as in Ishida and thus contribute to the bettering of the environment.
Regarding claim 4 –
Ishida discloses that the server is configured to perform item recognition on the waste lot to identify at least one waste item in the waste lot. (par 19, 56, 66)
It would be obvious to one of ordinary skill in the art to utilize the method of Friend in order to facilitate the sales, the purchase and the transportation of recyclables as in Ishida and thus contribute to the bettering of the environment.
Regarding claim 5 –
Friend discloses wherein the server is further configured to select at least one transport provider to pick-up the waste lot from the seller, and to deliver the waste lot to the at least one seller. (par 96, cl 7)
Ishida teaches wherein the items are waste lots. (abs)
It would be obvious to one of ordinary skill in the art to utilize the method of Friend in order to facilitate the sales, the purchase and the transportation of recyclables as in Ishida and thus contribute to the bettering of the environment.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al (US 2001/0032165) in view of Ishida et al (US 2005/0166380) and Krasadakis (US 2017/0287038), and further in view of Nagla et al (US 2018/0018723) and Winslow et al (US 2015/0066748).
Friend in view of Ishida, Krasadakis, and Nagla discloses as above.
Regarding claim 6 –
Winslow discloses wherein the at least one seller purchases the item from the seller using a virtual currency. (par 15, 16, 23, cl2)
Ishida teaches wherein the items are waste lots. (abs)
It would be obvious to one of ordinary skill in the art to utilize the method of Friend in order to facilitate the sales, the purchase and the transportation of recyclables as in Ishida and thus contribute to the bettering of the environment while utilizing virtual or crypto currency as in Winslow in order to make use of previously unavailable transfers of value.  (Winslow, abs)
Regarding claim 7 -
Winslow discloses wherein the server is configured to be an escrow agent between the seller and the at least one buyer. (par 48, 50, abs)
It would be obvious to one of ordinary skill in the art to utilize the method of Friend in order to facilitate the sales, the purchase and the transportation of recyclables as in Ishida and thus contribute to the bettering of the environment while utilizing virtual or crypto currency as in Winslow in order to make use of previously unavailable transfers of value while maintaining security of the transaction through an escrow account.  (Winslow, abs)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Androulaki et al (US 2017/0155515) discloses a System, method, and computer program product for privacy-preserving transaction validation mechanisms for smart contracts that are included in a ledger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685